Citation Nr: 1535562	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-42 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for right knee patellofemoral syndrome.

2. Entitlement to an increased rating in excess of 10 percent for left knee patellofemoral syndrome. 

3. Entitlement to an increased rating in excess of 10 percent for a lumbosacral strain, to include separate ratings in excess of 10 percent each for right and left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 2000. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas. 

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The Board denied the Veteran's claims in a November 2014 decision.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims, and by a July 2015 Order, the Court vacated the decision and remanded it for adjudication pursuant to the Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his bilateral knee condition.  He was afforded VA examinations in December 2009 and April 2013.  Both examiners noted that the Veteran has flare-ups of pain in the knees, particularly when weightbearing for more than 30 to 40 minutes.  However, neither examiner attempted to estimate any additional functional impairment or additional limitation of motion resulting from such flare-ups and neither contains an adequate explanation for why such estimate cannot be provided.  Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).  Therefore, as noted in the Joint Motion for Remand, an examination and opinion is needed to address this issue. 

Furthermore, a new examination should be obtained to address the Veteran's neurological abnormalities associated with his back condition.  The Veteran was afforded a VA examination in April 2013.  Radicular pain was noted in the right and left lower extremities.  The examiner characterized the pain as "moderate."  However, the Board finds this characterization confusing, as the examiner also described the Veteran's pain as intermittent, rather than constant.  To resolve any confusion regarding the severity of the Veteran's radiculopathy, a new addendum opinion should be obtained addressing whether the Veteran's radiculopathy is mild, moderate, or moderately severe. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination for his bilateral knee condition.  All necessary testing, to include range of motion testing, should be conducted.  The examiner should note any loss of motion with repetitive movement due to pain, weakness, fatigability and related factors.  The examiner should also estimate any additional functional loss during flare-ups, and express this in degrees of lost motion.  Even if no flare-ups are presently reported, the examiner must estimate any loss of function as a result of flare-ups reported at the prior examinations. The Board recognizes that this question requires an imprecise estimation, but the examiner is asked to please attempt to state an answer to the best of his or her ability.  If the information cannot be provided then a specific reason should be given for why this is so.

2. Schedule the Veteran for a VA examination for his back condition.  All necessary testing, to include range of motion testing, should be conducted.  The examiner should note any loss of motion with repetitive movement due to pain, weakness, fatigability and related factors.  The examiner must also discuss the nature and severity of any neurologic impairment found to be present.  If possible, the severity of such impairment should be described as mild, moderate, moderately severe or severe. 

3. Thereafter, readjudicate the Veteran's claims.  The RO should consider whether referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) is warranted based on "collective impact" or "compounding negative effects" of service-connected disabilities that are not adequately captured by the schedular evaluations for the service-connected disabilities. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




